IN THE SUPREME COURT OF THE STATE OF DELAWARE

MSP EQUIPMENT RENTAL, INC.,               §      No. 351, 2015
                                          §
       Plaintiff-Below, Appellant,        §      Court Below:
                                          §
              v.                          §      Superior Court
                                          §      of the State of Delaware
GAVILON GRAIN, LLC d/b/a                  §
PEAVY GRAIN,                              §
                                          §      C.A. No. N14C-08-033
       Defendant-Below, Appellee.         §


                              Submitted: February 17, 2016
                               Decided: February 18, 2016

Before STRINE, Chief Justice; HOLLAND and VALIHURA, Justices.

                                       ORDER

         This 18th day of February 2016, the Court, having considered this matter on the

briefs of the parties, has concluded that the same should be affirmed on the basis of and

for the reasons assigned by the Superior Court in its Order of June 9, 2015.

         NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

                                          BY THE COURT:



                                          /s/ Karen L. Valihura
                                                 Justice